Citation Nr: 0029478	
Decision Date: 11/08/00    Archive Date: 11/16/00	

DOCKET NO.  96-33 260	)	DATE
	)
	)

In appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1978.  
An additional 1 year and 11 months of prior active service is 
indicated on his DD Form 214.

This case was most recently before the Board of Veterans' 
Appeals (Board) in August 1997 at which time it was remanded 
to the VARO in Detroit for further development.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Manifestations of the veteran's fibromyalgia primarily 
include subjective complaints of pain and discomfort.  Recent 
examination findings include mild inflammatory changes of the 
left sacroiliac joint, tenderness of several joints, and bony 
enlargement of the distal interphalangeal joints bilaterally.

2.  Fibromyalgia is the veteran's only service-connected 
disability.  A 40 percent disability rating has been in 
effect from March 6, 1991.

3.  The veteran has a high school education and has worked as 
a supply sergeant in the Army, a transport and loading 
dockworker in a hospital, and a control operator for a 
sheriff's department.  He has been essentially unemployed for 
a number of years.  

4.  In a March 1992 decision, the Social Security 
Administration found that the veteran was entitled to 
Supplemental Security Income based on an inability to work 
due primarily to arthritis of the feet and back.  

5.  The veteran's service-connected disability is not of such 
severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for fibromyalgia has not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ § 4.1, 4.3, 4.7, 4.71a, Code 5025 (1999).

2.  The criteria for a total compensation rating based on 
unemployability for reason of service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating.

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In addition, when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initially assigned rating for that disability, the 
claim continues to be well grounded if the VA's Schedule for 
Rating Disabilities (Schedule) provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  Accordingly, the Board finds that the claim 
for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

Historically, service connection was granted for what was 
characterized as chronic back pain by a rating decision dated 
in February 1991.  A 20 percent rating was assigned under 
Diagnostic Code 5295.  During the course of the appeal, 
notation was made that a VA expert medical opinion had 
determined that the back symptomatology for which service 
connection was in effect was in fact an early manifestation 
of Reiter's syndrome.  By rating decision dated in July 1995, 
the disability was classified for rating purposes as Reiter's 
syndrome, noted as formerly being chronic back pain, and a 
40 percent disability rating was assigned, effective March 5, 
1991.

More recently, the service-connected disability has been 
recharacterized as fibromyalgia with history of 
spondyloarthropathy, formerly evaluated as Reiter's syndrome.  

A review of the record reflects a long-standing history of 
back pain.  In March 1992 a Social Security Administration 
(SSA) decision awarded the veteran SSA disability benefits 
based on medical records dating from the late 1980's.  It was 
determined that the record showed the veteran had multiple 
musculoskeletal disorders involving the back, the hands, and 
the feet.  The disorders had been diagnosed as arthritis and 
Reiter's syndrome.

At the time of a VA medical examination in January 1993, 
swelling and deformity of the left interphalangeal joint of 
the great toe were noted.  Other joints were found to be 
within normal limits.  The diagnoses were fibromyalgia and 
possible incomplete Reiter's syndrome.  

X-ray studies of the hands at that time were normal.  Studies 
of the sacroiliac joints showed some widening with sclerosis 
bilaterally.  The cortex was somewhat ill-defined.  Studies 
of the feet were unremarkable except for narrowing of the 
interphalangeal joint of the great toe on the left.  

Of record is a March 1994 opinion from a VA rheumatologist to 
the effect that in his opinion the veteran most likely had 
Reiter's syndrome.  It was indicated the veteran's back pain, 
experienced in service, might very well have been an early 
manifestation of the disease process.

The veteran was accorded an examination of the spine by VA in 
January 1996.  Complaints included multiple joint pain, 
including the neck, shoulders, wrist, hands, back, hips, 
knees, ankles and feet.  The veteran reported he was taking a 
lot of Motrin to help control the pain.  

On examination he kept his back very stiff to try to avoid 
any motion.  He used a cane and stated he tried to avoid any 
sudden imbalance that pain would cause him.  There was spasm 
down the paraspinous muscles.  Forward flexion of the spine 
was to 50 degrees.  Backward extension was to 15 degrees, as 
were left and right lateral flexion.  Rotation to the left 
and to the right was 20 degrees each.

There was pain on motion of the midback in all directions.  
The veteran was able to rotate his hips through to 60 
degrees, but there was some achiness involved.  The knees 
flexed from 100 to zero degrees extension.  There was no 
neurological involvement.  Fundoscopic examination was 
unremarkable.  

X-ray studies of the knees showed very early arthritic 
changes.  Studies of the shoulders showed no significant 
abnormality.  Studies of the spine and pelvis were likewise 
negative.  The dorsal spine studies showed early degenerative 
changes with possible chondrocalcinosis.  Studies of the hip 
and left ankle were normal.  A study of the right ankle 
showed an old chip fracture.  As for the hands, the left hand 
showed no significant abnormalities, while a study of the 
right hand showed deformity of the fifth metacarpal bone, 
possibly representative of an old well-healed fracture.  

The examination diagnosis was Reiter's syndrome.  Notation 
was made that a diagnosis of incomplete Reiter's syndrome had 
been made by a rheumatologist previously.

The veteran was accorded another examination by VA in July 
1998.  The veteran referred to aching on a daily basis.  He 
stated he had been disabled since 1990 because of his 
diagnosis of arthritis.  He had been taking different 
nonsteroidal anti-inflammatory medications and these had 
helped somewhat.  He had tried Azulfidine for about six 
months, but there was no symptomatic improvement.

On examination his height was listed as 69 1/4 inches and his 
weight was listed as 265 pounds.  Right wrist dorsiflexion 
was to 55 degrees and palmar flexion was to 80 degrees.  Left 
wrist dorsiflexion was to 60 degrees, while palmar flexion 
was also to 80 degrees.  There was no synovitis of either 
wrist.  The fingers of both hands were all normal, with no 
evidence of inflammation, joint thickening, or motion 
restriction.  The elbows showed a normal range of motion, but 
were tender along the lateral and medial epicondyle.  There 
was no real thickening.  The shoulders were tender along the 
subdeltoid and biceps areas.  The joints moved normally, but 
the veteran said they were painful.  The large toes showed a 
bony enlargement of the distal interphalangeal joints 
bilaterally.  The other joints of the toes were normal.  The 
metatarsophalangeal joints were tender, but there was no 
joint thickening.  The ankles had normal range of motion with 
no synovitis.  The plantar aspects of the feet and os calcis 
were not tender to pressure..  The knees were tender on the 
medial aspect of each.  It appeared there was no joint 
effusion and the joints moved normally, although the veteran 
said they were sore on extension and flexion.  Both hips were 
tender to mild pressure.  The hips moved normally.  Cervical 
motion was normal with soreness laterally.  The paraspinous 
muscles were tender, with chest expansion normal at about 
2 1/2 inches.  The lumbar muscles were also tender.  Forward 
flexion was at about 15 inches finger-floor distance from a 
standing position.  Curvature of the spine at rest was 
normal.  

Neurologic examination was unremarkable.  

X-ray studies of the pelvis reportedly showed a mild 
inflammatory change of the left sacroiliac joint.  The lumbar 
spine was unremarkable.  Studies of the large toes showed 
some sclerosis of the distal joint of the left first toe with 
tufting on the distal phalanx consistent with changes seen in 
a spondyloarthropathy.

The diagnoses were fibromyalgia and history of 
spondyloarthropathy.  

The rheumatologist stated that the veteran's main 
musculoskeletal symptoms seemed to be due to fibromyalgia.  
The history, examination, and X-ray studies all were 
suggestive of a previous diagnosis of spondyloarthropathy.  A 
more precise classification was not present at the current 
time.  The examiner stated that symptoms related to 
fibromyalgia could be present for years.  It was recommended 
that individuals be physically active as much as possible to 
maintain good body conditioning.  The rheumatologist 
indicated that for spondyloarthropathy, anti-inflammatory 
medications were used when the disease became active.  During 
those times there could be joint inflammation causing joint 
swelling and pain.  Because the episodes were unpredictable, 
maintaining a regular work schedule might be difficult 
because of the joint discomfort.  Weight reduction was 
recommended as a general health measure.

The same rheumatologist reevaluated the veteran in April 
1999.  He noted that since he had last seen the veteran in 
October 1998, symptoms of multiple areas of muscle and joint 
pain had not changed.  The veteran had no new eye symptoms 
and there had been no new bladder complaints.  Skin rash over 
the feet and hands had remained unchanged.  He was continuing 
to have diarrhea.  He thought his ankles and knees might 
swell on him, particularly at the end of the day.  

On examination the joints showed no evidence of ongoing 
inflammation.  There continued to be bony enlargement of the 
distal joints of both large toes, consistent with findings 
indicative of an inflammatory arthritis or a 
spondyloarthropathy.  It was stated the veteran was very 
sensitive to minimal pressure of the soft tissues around the 
joints, as well as the muscles. 

There was normal movement of the cervical spine.  Chest 
expansion was slightly restricted to two inches.  The veteran 
avoided flexing the lumbar spine, although the curvature of 
all spinal segments appeared normal.

Examination of the skin showed a rash on the feet consistent 
with dyshidrosis.  There was also a chronic rash on the 
dorsal aspect of the hands, more so on the right.  It was 
noted the veteran was overweight.  He also had nail changes 
over the large toes, compatible with onycholysis, which could 
either be related to his spondyloarthropy or possibly be 
fungal in origin.  

The rheumatologist stated that the veteran's fibromyalgia was 
a chronic pain disorder that had a very unpredictable course.  
He noted that fibromyalgia was not caused by any particular 
event and had nothing to do with a previous diagnosis of 
Reiter's syndrome, nor with the spondyloarthropathy.  
Spondyloarthropathy was an inflammation of the ligaments 
around the spine, and could be associated with inflamed 
joints.  Spondyloarthropathy could also be associated with 
psoriasis, Reiter's syndrome, or inflammatory bowel disease.  
The examiner stated that at the present time the veteran did 
not have any of those associations.  Notation was made that 
the veteran stated he was not able to do any type of work.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In addition, a disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.

The veteran's fibromyalgia is rated as 40 percent disabling 
under Diagnostic Code 5025.  38 C.F.R. § 4.71a.  This is the 
maximum rating assignable for fibromyalgia under this code 
section.

The Board notes that Code 5025 was added to the rating 
schedule by an interim rule effective May 7, 1996.  61 Fed. 
Reg. 20, 438 (1996).  The interim rule was adopted without 
change as the final rule became effective June 17, 1999.  
64 Fed. Reg. 32, 410 (1999).  Therefore, prior to May 7, 
1996, Code 5025 was not available for evaluating the 
veteran's disability.  The Board must therefore look to other 
diagnostic codes in effect at the time in order to properly 
rate the veteran's disability.

When a veteran has an unlisted disability, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the 
symptomatology and anatomical localization are closely 
analogous.  38 C.F.R. § 4.20; See 38 C.F.R. § 4.27 (providing 
specific information as to the use of diagnostic code 
numbers).  Analogous diagnostic codes for the wrist joint 
disabilities involved in this case include Code 5019, 
bursitis, Code 5020, synovitis, Code 5021, myositis, 
Code 5022, periostitis, and Code 5024, tenosynovitis.  Notes 
indicate that each of these diagnostic codes are to be 
evaluated on limitation of motion of the affected parts, as 
degenerative arthritis, Code 5003.  Note 2 to Code 5003 
specifies that the percentage disability ratings for 
arthritis allowed based on X-ray findings are not available 
for disabilities evaluated under the above-listed codes.

The evidence reflects the fibromyalgia is service connected 
with regard to multiple joints.  The veteran appears to have 
complained the most about the toes, the pelvis, the back, and 
the cervical spine.  

With regard to the feet, Code 5279 provides a 10 percent 
evaluation for metatarsalgia, whether unilateral or 
bilateral.  38 C.F.R. § 4.71a, Code 5279.  Residuals of foot 
injuries which are moderate in degree are rated 10 percent 
disabling.  A 20 percent rating is assigned when the 
residuals or the injuries are moderately severe, and a 30 
percent rating is provided when the residuals of the foot 
injuries are severe.  38 C.F.R. § 4.71a, Code 5284.

Limitation of motion of the cervical spine is rated under 
Code 5290.  A 10 percent rating is assigned when there is 
slight limitation of motion of the cervical spine.  A 20 
percent rating is for assignment when motion restriction is 
moderate, while the maximum rating of 30 percent rating is 
assigned when the motion restriction is severe.  38 C.F.R. 
§ 4.71a, Code 5290.  

Limitation of arm motion at the shoulder is evaluated under 
Code 5201.  The minimum compensable rating is 20 percent for 
both the dominant and nondominant arm and is assigned based 
on motion limited to the shoulder level.  

Limitation of elbow motion is rated under either Code 5206, 
limitation of forearm flexion, or Code 5207, limitation of 
forearm extension.  Under Code 5206, a 10 percent rating is 
in order for either the dominant or nondominant arm when 
flexion is limited to 100 degrees.  Under Code 5207, a 10 
percent rating is in order for either the dominant or 
nondominant arm when extension is limited to 60 degrees.  

Limitation of motion of the lumbar spine is rated under Code 
5292.  A 10 percent rating is assigned when there is slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is provided when motion restriction is moderate, 
although a maximum rating of 40 percent is for assignment 
when the motion restriction of the lumbar spine is severe.  
38 C.F.R. § 4.71a, Code 5292. 

With regard to the ankles, a 10 percent rating is assigned 
when there is motion restriction of an ankle which is 
moderate in degree.  A 20 percent rating is assigned when 
there is motion restriction of an ankle which is marked.  
38 C.F.R. § 4.71a, Code 5271.

With regard to the wrists, a maximum 10 percent rating is for 
assignment when there is motion restriction of a wrist with 
either dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm.  38 C.F.R. § 4.71a, Code 5215.  
In order for there to be a higher disability rating for 
disability of the wrist, there would have to be shown to be 
ankylosis.  38 C.F.R. § 4.71a, Code 5214.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Such factors, as noted above, 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, there is no evidence of compensable motion 
restriction in any of the involved joints.  The veteran's 
disability is primarily manifested by complaints of pain on 
motion or by indications of tenderness.  Taking into 
consideration the complaints of pain and pain on motion 
demonstrated by the medical evidence, the Board finds that no 
more than a 10 percent rating is in order for the cervical 
spine, the back, each wrist, and each shoulder.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45.

The medical evidence of record since the effective date of 
the grant of service connection does not show the presence of 
underlying pathology or other evidence of functional loss to 
support a higher disability evaluation for any joint.  In 
sum, based on the above analysis, the overall disability 
rating for the veteran's fibromyalgia prior to May 7, 1996, 
is 40 percent.  See 38 C.F.R. § 4.25 (combined rating table), 
and 4.26 (bilateral factor).

As of May 7, 1996, the rating schedule includes Code 5025, 
fibromyalgia.  The Board finds that application of this 
diagnostic code from its effective date is appropriate in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  First, the diagnostic code applies specifically 
to the veteran's disability.  Second, application of 
analogous diagnostic codes, as discussed above, does not 
yield a higher disability evaluation that the rating awarded 
under Code 5025, such that neither analysis is more favorable 
to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under Code 5025, a 40 percent rating is assigned when there 
is fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, that are constant, or nearly so, and refractory to 
therapy.  38 C.F.R. § 4.71a, (effective from May 7, 1996).

Because 40 percent is the maximum schedular rating available 
under Code 5025, the remaining issue is whether there is a 
basis for reporting the case to the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
finds no basis for such consideration.  Specifically, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 36-97.  In summary, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 40 percent for fibromyalgia of 
multiple joints.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71(a), Code 5025 (1999); 
38 C.F.R. § 4.71(a), Codes 5201, 5290, 5292, 5284 (1996).  

Entitlement to a Total Rating Based on Unemployability.

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the only service-connected disability is 
fibromyalgia, rated 40 percent disabling.  The percentage 
requirements for 38 C.F.R. § 4.16(a) are not met.  

If the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extraschedular rating is then for consideration where the 
veteran is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in this case, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  Van Hoose, 4 Vet. 
App. at 363.

It is significant that the Social Security Administration 
based its award of disability benefits in 1992 primarily on 
what was reported as multiple joint arthritis.  However, the 
undersigned notes that different laws and different 
adjudication considerations control any determination by VA.  
The VA rheumatologist who examined the veteran in 1998 and 
1999 essentially indicated in his 1999 comments that if the 
veteran sought psychologic counseling, he would benefit from 
relaxation techniques and other techniques in dealing with 
chronic pain.  The examiner recommended a job training 
program.  In sum, there is no showing that the veteran's 
fibromyalgia presents such an exceptional disability picture 
that referral to the Compensation and Pension Service is in 
order.  

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's service-
connected fibromyalgia is of such severity as to preclude him 
from securing or following a substantially gainful occupation 
consistent with his education and occupational experience.  


ORDER

A rating in excess of 40 percent for fibromyalgia is denied.  

A total compensation rating based on unemployability for 
reason of service-connected disability is denied.  



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals




 

- 1 -


